NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALTURA COMMUNICATION                            No.    20-71522
SOLUTIONS, LLC,
                                                NLRB No. 13-CA-174605
                Petitioner,

 v.                                             MEMORANDUM*

NATIONAL LABOR RELATIONS
BOARD,

                Respondent,

IBEW LOCAL 21,

                Intervenor.


NATIONAL LABOR RELATIONS                        No.    20-71705
BOARD,
                                                NLRB No. 13-CA-174605
                Petitioner,

 v.

ALTURA COMMUNICATION
SOLUTIONS, LLC,

                Respondent.

                     On Petition for Review of an Order of the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                          National Labor Relations Board

                        Argued and Submitted May 7, 2021
                               Seattle, Washington

Before: BOGGS,** BERZON, and MURGUIA, Circuit Judges.

      Altura Communications Solutions, LLC (Altura) appeals the National Labor

Relations Board’s (NLRB or the Board) finding that Altura did not bargain in good

faith with the International Brotherhood of Electrical Workers Local 21 (the Union).

“We must affirm the NLRB if its findings of fact are supported by substantial

evidence and it correctly applied the law.” Int’l All. of Theatrical Stage Emps., Local

15 v. NLRB (IATSE Local 15), 957 F.3d 1006, 1013 (9th Cir. 2020) (citation

omitted). We hold that the Board’s decision is supported by substantial evidence,

and we affirm.

      1. The NLRB properly considered the totality of the parties’ conduct,

including, but not limited to, the contract proposals. The Administrative Law Judge

(ALJ) recounted the bargaining history in detail, including comments made,

proposals advanced, provisions agreed upon and refused, and bargaining behavior.

Having done so, the ALJ found, and the Board affirmed, that Altura prematurely

declared bargaining impasse; declined to schedule in-person bargaining sessions




      **
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.

                                          2
(departing from the parties’ past negotiating practice); set impermissible

preconditions on in-person bargaining by requiring written proposals ahead of

scheduled sessions; and repeatedly dismissed the Union’s proposals without

discussion. The ALJ and the Board held that this conduct, together with the nature

of Altura’s proposals at the time impasse was declared, evidenced bad faith. The

Board declined to adopt the ALJ’s conclusion that Altura’s unilateral

implementation of contract terms evidenced bad faith. In basing its decision on the

ALJ’s factual findings and these objective factors, the Board properly considered

“the totality of the parties’ conduct.” Sparks Nugget, Inc. v. NLRB, 968 F.2d 991,

994 (9th Cir. 1992) (citation omitted).

      2. The Board’s conclusion was supported by substantial evidence. The NLRB

may infer bad faith where an employer’s contract proposals “would exclude the labor

organization from any effective means of participation in important decisions

affecting the terms and conditions of employment of its members.” Frankl v. HTH

Corp., 650 F.3d 1334, 1359 (9th Cir. 2011) (quoting United Contractors Inc., 244

N.L.R.B. 72, 73 (1979), enforced, 631 F.2d 735 (7th Cir. 1980)). Here, Altura’s

proposals granted the company unilateral control over terms and conditions of

employment that had previously been governed by the collective bargaining

agreement, including several categories of benefits. The proposals also allowed

Altura unilateral authority to reassign any and all bargaining-unit work to non-union


                                          3
employees or contractors and excluded the company’s expanded proposed

management rights as well as the benefits no longer covered by the agreement from

the contract’s grievance and arbitration procedures.

      The Board’s conclusion that the degree of control Altura sought in these

proposals indicates that Altura “lack[ed] a serious intent to . . . reach an acceptable

common ground,” IATSE Local 15, 957 F.3d at 1016 (alteration omitted) (quoting

Liquor Indus. Bargaining Grp., 333 N.L.R.B. 1219, 1220 (2001)), is a permissible

inference from the record, see Kitsap Tenant Support Servs., Inc., 366 N.L.R.B. No.

98, slip op. at *11 (2018) (citing Regency Serv. Carts, Inc., 345 N.L.R.B. 671, 675,

722 (2005)). This conclusion is further supported by Altura’s expressed goal of

treating bargaining unit employees “equally” with employees who are not union

represented and by its broad new wording for the proposed management-rights

clause, including the reservation of “all rights and authority possessed or exercised

by the Company prior to the certification of the Union.” Considering the totality of

the parties’ conduct, including the contract proposals, substantial evidence supports

the NLRB’s conclusion that Altura failed to bargain in good faith, in violation of §§

8(a)(5) and 8(a)(1) of the National Labor Relations Act. 29 U.S.C. § 158(a).

      PETITION DENIED and ORDER ENFORCED.




                                          4